Citation Nr: 0408328	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from January 1974 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board notes that the veteran requested a hearing in June 
2003 and was notified of the date, time, and location of that 
hearing by a VA letter later that month.  The veteran 
withdrew his request for a hearing in July 2003 and there are 
no other outstanding hearing requests of record.

In February 2004, the veteran was informed by the Board that 
VA has revoked the authority of Mr. R. Edward Bates to 
represent VA claimants effective July 28, 2003.  The veteran 
was informed that therefore Mr. Bates, who had represented 
the veteran, could no longer represent him.  The veteran was 
also informed of what choices the veteran now had, as well as 
what action he needed to undertake.  The veteran was informed 
that if the Board did not hear from him or a new 
representative of his within 30 days of the date of the 
February 2004 letter, the Board would assume that the veteran 
wanted to represent himself, and that the Board would resume 
review of the appeal.  No response has been received from the 
veteran.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

In July 2002, the veteran filed a claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability.  At that 
time, it was also noted that the veteran sought an increased 
schedular rating for his service-connected condition on the 
basis that it had become more severe.  The RO, in a February 
2003 rating decision, adjudicated the veteran's claim of 
entitlement to TDIU, as well as a claim of entitlement to a 
temporary total evaluation due to hospitalization.  However, 
the RO did not adjudicate a claim of entitlement to a rating 
in excess of 40 percent for low back pain, history of lumbar 
strain, the veteran's only service-connected disorder.  

Although the disability rating assigned the veteran's back 
disorder does not presently meet the percentage requirements 
for a total disability rating, in light of the pending claim 
of entitlement to a rating in excess of 40 percent for a low 
back disorder, a remand is necessary.  A grant of an 
increased rating may change the outcome of the TDIU claim and 
the RO must adjudicate that issue prior to the veteran's TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In considering the veteran's claim for an increased 
evaluation for his service-connected low back disability, the 
RO should determine the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)] as well as the recent 
revisions to the VA Schedule for Rating Disabilities 
pertaining to evaluation of the spine.  See 68 Fed. Reg. 
51454- 51458 (Aug. 27, 2003) (codified as amended at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should adjudicate the 
veteran's claim for an evaluation in 
excess of 40 percent for low back pain, 
history of lumbar strain.  If that 
decision is adverse to the veteran, he 
and any representative should be notified 
of the need to file a notice of 
disagreement if the veteran takes issue 
with the RO's decision.  If a notice of 
disagreement is filed, the veteran and 
his representative, if any, should be 
mailed a supplemental statement of the 
case, which should include a summary of 
all the pertinent evidence in the case, 
citation to pertinent law and 
regulations, a discussion of how the law 
and regulations affected the decision, 
and the reasons for the decision.  The 
veteran and his representative should be 
informed of the need to file a 
substantive appeal as to that decision, 
if the veteran wishes the Board to 
consider the matter.  In adjudicating 
this claim the RO should consider the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)] 
as they pertain to notice and assistance 
to a claimant, as well as the 
applicability of the recent revisions to 
the VA Schedule for Rating Disabilities 
pertaining to evaluation of the spine.  
See 68 Fed. Reg. 51454- 51458 (Aug. 27, 
2003) (codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, and 
Plate V).   

2.  The RO should then readjudicate the 
veteran's claim of entitlement to a TDIU.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




